Citation Nr: 1328621	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  09-50 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to restoration of a 30 percent rating for Osgood-Schlatter's Disease (OSD) of the left knee, from February 1, 2010.

2.  Entitlement an increased rating for left knee OSD, currently rated 30 percent disabling. 

3.  Entitlement to a TDIU.

4.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include a depressive disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder, to include as secondary to left knee OSD.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to May 1985.

These matters come before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In May 2012, the Veteran submitted additional evidence along with a waiver of initial RO review of this evidence, which the Board will therefore consider.  38 C.F.R. § 20.1304(c).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An examination that was less full and complete than those on which payments were authorized and continued was used as the basis of the reduction.

2.  There is no ankylosis of the knee or impairment of the tibia and fibula, flexion has not been limited to 45 degrees or extension limited to 10 degrees, and any functional limitation due to pain is encompassed by the current 30 percent rating.

3.  In a March 2007 rating decision, the RO denied the Veteran's claim for entitlement to service connection for depressive disorder.  It was held not to be related to service or service connected disability.  The Veteran filed a timely notice of disagreement (NOD) and the RO issued a January 2008 statement of the case (SOC), but the Veteran did not file a timely substantive appeal or submit new and material evidence within the one year appeal period.

4.  Evidence received since the March 2007 rating decision and January 2008 SOC relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's decision to reduce the rating for left knee OSD from 30 to 10 percent from February 1, 2010, was improper, and restoration of the 30 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105(e), 3.344, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2012).

2.  The criteria for an increased rating for left knee OSD, currently rated 30 percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40. 4.45, 4.59, 4.71a, DC 5257.

3.  The March 2007 rating decision that denied the claim for entitlement to service connection for depressive disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.202, 20.1103 (2012).

4.  Evidence received since the March 2007 rating decision and January 2008 SOC is new and material and the claim for entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the application to reopen and the claim for entitlement to restoration of the 30 percent rating, as those claims are being granted, further discussion of the VCAA with regard to them is unnecessary.

With regard to the increased rating claim, in a May 2008 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for an increased rating for left knee OSD.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the May 2008 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the May 2008 letter.   The May 2008 letter also contained additional information regarding disability ratings in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records, as well as the records of the Social Security Administration's (SSA's) disability determination.  The Veteran was also afforded multiple VA examination that were adequate to rate the left knee OSD for the reasons indicated in the discussion below.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to restoration of a 30 percent rating for left knee OSD, entitlement to an increased rating for left knee OSD, and the application to reopen the claim for entitlement to service connection for depressive disorder are thus ready to be considered on the merits.

Analysis

Restoration

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by VA regulations.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 Vet. App. 413 (1993), the Court interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability has actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, the Veteran's 30 percent rating for left knee OSD was in effect from September 18, 1998, more than five years prior to the RO's April 2009 proposed reduction of the rating.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  There are multiple requirements for reducing ratings listed in 38 C.F.R. § 3.344(a), all of which must be met in order for the reduction to be upheld and restoration denied.  One of those requirements is that examinations that are less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  38 C.F.R. § 3.344(a).  38 C.F.R. § 3.344(b) provides that if doubt remains, after according due consideration to all the evidence developed pursuant to 38 C.F.R. § 3.44(a), the rating will be continued in effect.  For the following reasons, the Board finds that doubt remains as to the reduction and restoration is therefore warranted.

The Veteran's initial 30 percent rating for left knee OSD was granted in May 1999 based on an April 1999 VA examination.  The examiner did not indicate whether he had reviewed the claims file.  It is indicated that service treatment records were reviewed in association with the assigned rating.  Significantly, when the claim for an increased rating for OSD was denied in March 2007 based on a December 2006 VA examination, the examiner specifically indicated that the claims file was reviewed.  When the RO proposed reducing the Veteran's rating in April 2009 and reduced the rating in November 2009, the examination on which the reduction was based was the May 2008 VA examination.  In that examination report, the examiner indicated that while VA healthcare records were reviewed, there was "No claim folder, no medical opinion requested."  The Board notes that the claims file contains both private and VA treatment records.

While lack of claims file review does not in and of itself render an examination report inadequate, Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008), the nature of the examination being used for a rating reduction is specifically referenced in the rating reduction regulations, which provide that such reduction cannot be based on examinations less full and complete than those on which payments were authorized or continued.  Here, the May 2008 examination on which the reduction was based was less full and complete than the December 2006 examination based on which payments were continued because the latter included claims file review and the claims file contained both private and VA treatment records, while the former included review of only VA treatment records.  Further, in-service findings were considered in the assignment of the initial rating.

Based on above, the Board finds that doubt as to the propriety of the reduction has been created by the fact that the reduction was based on a less than full and complete examination than the one based on which payments were continued.  Given the benefit of the doubt doctrine as well as the requirement of 38 C.F.R. § 3.344(b) that if doubt remains the rating will not be reduced, the Board finds that the reduction of the rating for left knee OSD from 30 to 10 percent was improper and restoration of the 30 percent rating is warranted.  38 U.S.C.A. § 5107(b).

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, the uniform 30 percent rating is proper.

The Veteran's left knee OSD has been rated 30 percent under 38 C.F.R. § 4.71a, DC 5257, applicable to other impairment of the knee.  Under DC 5257, recurrent subluxation or instability warrants a 10 percent rating if it is slight, a 20 percent rating if it is moderate, and a 30 percent rating if it is severe.  As 30 percent is the highest schedular rating under DC 5257, the Board need not consider whether a higher schedular rating is warranted under this diagnostic code.  Regardless of the diagnostic code under which the Veteran's left knee OSD is rated, however, the Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  That is particularly true with regard to increased ratings for knee disabilities, as VA's general has issued two opinions indicating that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes provided additional disability is shown. VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).  The Board will therefore consider whether a higher or separate rating is warranted for left knee OSD under any potentially applicable diagnostic code.

Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  Under DC 5261, extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. 38 C.F.R. § 4.71a, Plate II.

In addition, when evaluating musculoskeletal disabilities based on limitation of motion, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

For the following reasons, there is no basis for any separate or higher rating for left knee OSD.  On the May 2008 VA examination, range of motion was 0 to 140 degrees.  There was some ambiguity as to whether the Veteran experienced painful motion.  In response to the question asking at what point there was painful motion, the examiner wrote that the Veteran was asked to extend his knee until it was in a comfortable position and he stretched his leg fully to 0 degrees extension.  In response to a question asking to describe the presence or absence of the DeLuca factors, the examiner wrote additionally limited by pain, not additionally limited by fatigue, weakness, lack of endurance, incoordination during repetitive range of motion,  but also wrote, "No functional deficits during today's physical examination of the left knee."  The examiner also indicated that while the Veteran complained of back pain during McMurray's test, he did not complain of knee pain, and no clink was felt in the lateral or medial joint line.  There was also mild protuberance of the left tibial tubercule, no swelling, no rubor, no calor of the left knee joint.  The left tibial tubercule was tender to palpation.  There was no ankylosis of the left knee.

Dr. Obade's July 2009 treatment report indicated that there was left knee swelling and tenderness with range of motion from 0 to 140 degrees.

On the September 2010 VA examination, the Veteran indicated that he had left knee pain which limited him on moderate or prolonged ambulation.  Range of motion was 0 to 135 degrees.  The examiner indicated that there was additional limitation after three repetitions of range of motion with the most important factor being pain, and that range of motion after repetitions was 0 to 130 degrees.  Other findings included deformity, tenderness, pain at rest, guarding of movement, bumps consistent with OSD, no crepitation, clicks or snaps, grinding, or patellar, meniscus, or other abnormalities.  There was antalgic gait and the Veteran used a cane.  There were no joint flare-ups.  There was no joint ankylosis and other physical findings were left tibial tubercule ossification deformity, painful to palpation, and repeated knee bending with weight bearing.  X-rays showed fragmentation of the left anterior tibial tuberosity with overlying soft tissue swelling, mild fullness of the right suprapatellar bursa, and no additional abnormality.

A treatment report of Dr. Mendez with range of motion figures from January and February 2012 indicated range of motion from -16 degrees extension to 70 degrees flexion in January and from -20 degrees flexion to 90 degrees extension in February.

The above evidence reflects that the Veteran is not entitled to a higher or separate rating based on limitation of motion.  Range of motion was at or close to normal on both VA examinations and in Dr. Obade's July 2009 treatment note, and the limitation due to pain indicated on the September 2010 VA examination of 5 degrees, from 135 to 130, did not even come close to limitation to 60 degrees flexion or 5 degrees extension warranting even a noncompensable rating under DCs 5260 and 5261.  The Board notes that there was functional loss due to pain noted on the September 2010 VA examination, specifically a reduction of 5 degrees of flexion.  In some circumstances, functional loss due to pain can warrant a separate 10 percent rating.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011); 38 C.F.R. § 4.59.  In this case, however, the May 2008 VA examination report indicated testing for instability (Lachman's test and valgus varus test) were negative and the September 2010 VA examiner specifically indicated that there was no instability.  The Board therefore finds that the current 30 percent rating under DC 5257, applicable to "other impairment of" the knee, encompasses any functional loss due to pain and a separate rating for such pain is thus not warranted.  Moreover, even considering the range of motion figures indicated in Dr. Mendez's January 2012 treatment records, flexion limited to 70 degrees would not warrant a compensable rating under DC 5260 and extension limited to 20 degrees would not warrant a rating higher than 30 percent under DC 5261.

There is also no evidence of ankylosis or impairment of the tibia and fibula, which could warrant higher ratings under DCs 5256 and 5262.  Both the May 2008 and September 2010 VA examiners indicated that there was no ankylosis and neither X-rays nor anything else indicated impairment of the tibia and fibula related to the left knee.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's left knee OSD are fully contemplated by the applicable rating criteria.  As shown above, the symptoms of which the complained as well as those shown on examination including pain and limitation of motion are contemplated by the specific criteria in the applicable diagnostic codes as well as the more general "other impairment" indicated by DC 5257.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required, and referral for consideration of an extraschedular rating for left knee OSD is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence reflects that neither a higher nor separate rating is warranted for the Veteran's left knee OSD.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for an increased increased rating for OSD, currently rated 30 percent disabling, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Reopening

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated").  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been received the Board looks to the evidence received since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In March 2007, the RO denied the Veteran's claim for entitlement to service connection for depressive disorder.  The Veteran was notified of this denial in a letter later that month.  In July 2007, the Veteran filed a NOD and the RO issued a January 2008 SOC.  Pursuant to statute and regulation, a claimant is afforded 60 days from mailing of a SOC, or within the remainder of the one year period from the date of notification of the determination being appealed, to file a "formal" or "substantive" appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b)(1).  Proper completion and filing of such an appeal are the last actions an appellant must take to perfect and appeal.  38 C.F.R. § 20.202.  If a substantive appeal is not filed within 60 days or within the remainder of the one year period from the date of notification of the determination being appealed, the RO may close the case for failure to respond after receipt of the SOC.  38 U.S.C.A. § 7105(d)(3).  That is what happened in this case. The Veteran did not respond within 60 days to the January 2008 SOC or within one year of the March 2007 notification of the decision on appeal, and did not submit new and material evidence within the one year appeal period, so the RO closed the case and the March 2007 decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.202, 20.1103.

The RO's denial was based on the fact that, although there was evidence of depressive disorder, there was no evidence that it was related to the Veteran's service connected left knee OSD.  The evidence before the RO did not at that time include any medical evidence indicating a possible relationship between the Veteran's depressive disorder and left knee OSD.  Since the March 2007 denial, the Veteran has submitted a March 2008 letter (submitted after the one year appeal period had expired) from Dr. Guillen, a psychiatrist, who opined that the Veteran developed his psychiatric disorder "due to his severe and multiple physical conditions."  In that same letter, Dr. Guillen indicated that the diagnoses were major depression, lumbar spine arthritis, left knee injury, and left ankle operation.  Dr. Guillen made a similar statement in a March 2012 psychiatric evaluation, indicating that the  Veteran "developed his emotional condition secondary to injury he received while serving in the Army."  Dr. Guillen's letters relate to the basis for the prior denial, as it indicates a possible relationship between the Veteran's depressive disorder and his left knee OSD, and thus raise a reasonable possibility of substantiating the claim for entitlement to service connection for depressive disorder, secondary to OSD.  Reopening of the claim is therefore warranted. 


ORDER

Entitlement to restoration of a 30 percent rating for OSD of the left knee, from February 1, 2010, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement an increased rating for left knee OSD, currently rated 30 percent disabling, is denied.

The application to reopen a claim for service connection for an acquired psychiatric disorder, to include a depressive disorder is granted.


REMAND

Dr. Guillen's March 2008 letter indicated that the Veteran's depressive disorder may be associated with his service connected left knee OSD.  A VA examination is therefore warranted to address this question.  See 38 C.F.R. § 3.159(c)(4)(C) (examination warranted where claimed disability may be associated with a service connected disability).

As to the claim for a TDIU, the Veteran is currently in receipt of service connection for left knee OSD, rated 30 percent disabling.  The 30 percent rating does not meet the criteria for consideration of a TDIU on a schedular basis.  38 C.F.R. § 4.16(a).  Given that the Board has remanded the claim for entitlement to service connection for depressive disorder, and the grant of service connection for this disability could potentially bring the Veteran's disability rating within the schedular TDIU requirements, the claim for a TDIU is inextricably intertwined with the claim for entitlement to service connection for depressive disorder, and must therefore be remanded as well. 

Accordingly, the claims for entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder and to a TDIU are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the etiology of his acquired psychiatric disorder, to include a depressive disorder.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's depressive disorder (or any other diagnosed psychiatric disorder other than PTSD) is related to his service connected left knee OSD.

The opinion should specifically address the conclusion reached by Dr. Guillen in his March 2008 and March 2012 letters.  The opinion should be accompanied by a complete rationale.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

2.  After the above development has been completed, readjudicate the claim for entitlement to service connection for depressive disorder (or other psychiatric disorder) and then the claim for a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

 The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


